rendered September 10, 1964, convicting defendant-appellant of assault in the first degree and robbery in the first degree, unanimously reversed, on the law, and a new trial ordered. The trial court’s charge relative to said defendant’s confession was inadequate. It failed to set forth the factors to be considered by the jury in determining whether or not the confession was voluntary and did not clearly charge that the People had the burden of proving defendant’s confession was voluntary. In the light of the defendant’s request thereon, the court should have charged that if the People did not prove beyond a reasonable doubt that the defendant’s confession was voluntary, then it must be disregarded. Furthermore, some of the court are of the opinion the admission of the confession of the codefendant requires reversal in the interests of justice under People v. Donovan (13 N Y 2d 148). Concur — Breitel, J. P., Rabin, Valente, McNally and Steuer, JJ.